UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6322


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CEDRIC JAMAL GRISSETT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:06-cr-00583-TLW-4)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cedric Jamal Grissett, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina;   Carrie  Fisher   Sherard,  Assistant   United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cedric    Jamal   Grissett     appeals    the   district      court’s

order denying relief on his motion for reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(2) (2006).            We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.                  United States v.

Grissett, No. 4:06-cr-00583-TLW-4 (D.S.C. Feb. 9, 2012).                     We

dispense   with     oral   argument     because     the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2